Citation Nr: 1542258	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-15 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim seeking service connection for a disability of the cervical spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than January 7, 2002, for grant of service connection for thoracolumbar spine degenerative disc disease with mechanical low back pain.

4.  Entitlement to initial evaluation in excess of 20 percent for thoracolumbar spine degenerative disc disease with mechanical low back pain prior to March 10, 2011, and to an evaluation in excess of 40 percent from that date.

5.  Whether the evaluation for thoracolumbar spine degenerative disc disease with low back pain was properly reduced from 40 percent to 20 percent effective from February 1, 2014. 

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity (RLE) radiculopathy.

7.  Entitlement to continued separate compensation for radiculopathy of the RLE from August 1, 2014.  

8.  Entitlement to an extraschedular rating for the Veteran's thoracolumbar spine degenerative disc disease with mechanical low back with RLE radiculopathy.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted service connection for mechanical back pain secondary to DDD and assigned an initial rating of 20 percent effective from January 16, 2002.  During the course of the appeal the RO issued a rating decision in April 2012 that assigned an earlier effective date of January 7, 2002, for service connection for the thoracolumbar spine disability and also granted a separate 10 percent rating for peripheral neuropathy the RLE effective from that date.  The RO also issued a rating decision in November 2013 that reduced the evaluation for thoracolumbar spine degenerative disability from 40 percent to 20 percent effective from February 1, 2014.  Also on appeal is a November 2011 rating decision that reopened a previously-denied claim of service connection for a cervical spine disability and denied the claim on the merits.  Even though the RO reopened the claim and adjudicated on merits, the Board must first determine if claim was properly reopened and only thereafter review the merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the claim as a "new and material evidence" issue.  Furhter, in a September 2012 RO rating decision the RO denied service connection for PTSD and a January 2014 RO rating decision that denied entitlement to TDIU.

Finally, in July 2014 the RO issued a rating decision that discontinued a separate 10 percent rating for RLE radiculopathy effective from August 1, 2014.  The Veteran filed a timely Notice of Disagreement (NOD) but the RO has not yet issued a Statement of the Case (SOC).  This issue, together with the Vetean's psychiatric disability claim, his claim for an extraschedular rating and to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2002 the RO issued a rating decision that denied service connection for a cervical spine disability; the Veteran did not perfect an appeal within the appellate review period.

2.  The evidence received since July 2002 relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability.

3.  The Veteran's cervical spine disability became manifest many years after service; the disability is not etiologically related to service and was not proximately caused by or permanently worsened by the service-connected shoulder disability.

4.  The RO denied service connection for a low back disability by unappealed rating decisions in June 1973 and August 1984; there was no subsequent formal or informal claim until the reopened claim was received on January 12, 2002.

5.  Since January 7, 2002, the Veteran's thoracolumbar spine disability was manifested by moderate intervertebral disc syndrome with recurring attacks but no documented incapacitating episodes; however, the preponderance of the evidence is against a finding that the disability has been manifested by persistent symptoms compatible with sciatic neuropathy, including characteristic pain and muscle spasm, and severe limitation of lumbar spine motion, resulting in pronounced residual impairment.

6.  The Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

7.  The Veteran's low back disability is not manifested by a vertebral fracture, cord involvement or unfavorable ankylosis of the whole spine.

8.  Since January 7, 2002, the Veteran's right lower extremity peripheral neuropathy most closely approximated mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the previously denied claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The requirements to establish entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1112, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The requirements to establish entitlement to an effective date earlier than January 7, 2002, for grant of service connection for thoracolumbar spine degenerative disc disease with mechanical low back pain have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015). 

4.  Effective January 7, 2002, the requirements to establish entitlement to initial evaluation of 40 percent, but not more, for thoracolumbar spine degenerative disc disease with mechanical low back pain have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5287, 5290, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

5.  Effective January 7, 2002, the requirements to establish entitlement to an initial evaluation of 10 percent, but not more, for RLE radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8524 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

As to the rating issues and earlier effective date issue adjudicated below arise from original grants of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The Veteran received complete notification of the elements to show entitlement to service connection by letter in January 2011.  He has ample opportunity to respond prior to the rating decisions on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the RO has obtained service treatment records and service personnel records, and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  

The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing.  

The Veteran has been afforded appropriate VA medical examinations in support of the claims decided herein.  The Veteran was afforded VA examinations of the thoracolumbar spine in September 2003, September 2005, March 2011, April 2013 and December 2013 in support of his claim for higher evaluation, and he was afforded examination of the cervical spine in October 2011 and April 2013 in support of his claim for service connection.  

The Veteran's representative submitted a letter in May 2015 asserting the VA examinations in April 2013 and December 2013 are inadequate because the physician who performed both examinations stated he was unable to render an opinion regarding symptoms during flare-ups without resorting to speculation, and because the examiner allegedly failed to consider the Veteran's lay account of symptoms.  

The Board disagrees.  In both examinations the Veteran specifically denied any flare-ups, so it would have been impossible for the examiner to provide any opinion.  In regard to lay evidence, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file; rather, the Court of Appeals for Veterans Claims (Court) has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

Further, as noted below, the VA examiner on each occasion was demonstrably fully informed of the pertinent factual premises of the case, and he provided a fully-articulated opinion supported by a reasoned analysis.  The medical examination and resultant opinion is accordingly probative and may be relied upon by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Neither the Veteran nor his attorney has made VA aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  In that regard, the May 2015 letter from the Veteran's attorney did not identify any relevant outstanding VA or private medical treatment records that should be obtained.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

New and Material Evidence

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's initial claim of entitlement to service connection for a cervical spine disability was denied by way of a July 1998 rating decision; the Veteran did not appeal.  The Veteran filed another claim for a "neck" disability in January 2002, which was denied by a rating decision in July 2002.  The Veteran filed a Notice of Disagreement (NOD) that was received in August 2002, and the RO issued a Statement of the Case (SOC) in April 2003.  The Veteran did not thereafter submit a Substantive Appeal and he did not submit relevant evidence within the appeal period.  The decision is therefore final.  See 38 U.S.C.A.   § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 
 
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the last final rating decision in July 2002 included the following: service treatment records (STRs); VA examination in August 1973 noting subjective complaint of neck pain radiating from the left shoulder; and, VA and non-VA post-service treatment notes showing complaint of neck pain.  The evidence at the time did not include a diagnosed disability of the cervical spine.

Evidence received since July 2002 includes a VA examination in October 2011 that diagnosed degenerative disc disease (DDD) of the cervical spine.  Thus, the new evidence relates to a previously unestablished fact (medical evidence of a disability) necessary to substantiate the claim for service connection for a cervical spine disability and is consequently material.  Accordingly, the claim for service connection for a cervical spine disability is reopened.

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously on active duty for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or psychoses become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection for Cervical Spine Disability

Service treatment records (STRs) are negative for any injury to the cervical spine. The Veteran had a left shoulder injury while playing football in February 1971, which required surgery in July 1971 (open reduction of dislocation).  The Veteran had a separation examination in February 1973 in which the spine was normal.

Post-service treatment records show occasional complaint of neck pain but are silent in regard to any specific diagnosis.

In April 2011 the Veteran presented to the VA outpatient clinic complaining of neck pain and stiffness that he associated with a recent strain while playing with a grandchild.  Examination showed normal lower extremity strength, decreased range of motion (ROM) of the neck and tender points over the muscles.  The clinical impression was cervicalgia with muscle spasm on top of known degenerative joint disease (DJD) and lumbago approximately at baseline. 

In July 2011 the Veteran complained to the VA physical therapy clinic of neck pain for "a few years" that had become progressively worse over the past year.  The pain was insidious, and the Veteran was unable to remember any trauma or change in activity.

The Veteran had a VA examination of the cervical spine in October 2011, performed by a physician.  The Veteran reported his neck problem began a few years earlier; he did not remember any neck trauma or injury during service.  The examiner performed an examination of the Veteran's cervical spine and noted observations in detail.  The examiner diagnosed degenerative disc disease (DJD) and osteoarthritis of the cervical spine.  The examiner stated that in his medical opinion the diagnosed cervical spine disorder is not related to his service-connected conditions.  As rationale the examiner noted the Veteran had been discharged from service more than 40 years earlier, and his neck complaints began just a few years earlier.  Given the Veteran's age and other co-morbidities, his DDD and osteoarthritis of the cervical spine are part of natural aging and have nothing to do with service or with a service-connected disability.

The Veteran had a VA examination of the cervical spine in April 2013, performed by a different physician who also reviewed the claims file.  The Veteran stated he did not believe his neck problem to be related to his service-connected shoulder disability, as had been  previously asserted, but rather that it is associated with an injury in the 1970s.  The examiner performed a clinical examination of the cervical spine and noted observations in detail.  The examiner diagnosed DDD of the cervical spine and stated the Veteran's [claimed] neck condition is not related to his [service-connected] shoulder condition, citing two reasons.  First, the Veteran did not assert such an association to the examiner.  Second, a shoulder condition would not result in degenerative arthritis of the cervical spine.  In regard to direct association with service, the examiner stated that with the onset of discomfort so remote from service the neck condition is not the result of events from that timeframe; aging explains the Veteran's neck pain stemming from degenerative changes.     

The evidence above shows the Veteran to have diagnosed DJD and DDD of the cervical spine.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case the competent and uncontroverted medical opinions of record, in the form of the VA examination reports in October 2011 and April 2013, agree that the Veteran's current cervical spine disability is not related to service, or to a service-connected disability, but rather to aging.  These opinions are consistent with the Veteran's service treatment record (which does not show a neck injury during service) and with the post-service treatment record (which shows neck complaints beginning many years after service and does not suggest a relationship between the cervical spine disorder and service or any service-connected disability.

The Veteran's attorney submitted a letter to the Board in May 2015 asserting that the April 2013 VA examination is inadequate for the following reasons: first, that the examiner addressed whether the claimed cervical spine disability is secondary to the service-connected left shoulder disability but not the service-connected thoracolumbar spine disability; second, that the examiner's observation that cervical spine pain onset was "remote from service" did not consider evidence of cervical pain in 1977; third, that the examiner did not consider the Veteran's assertion of neck injury during service; and, finally, that the examiner allegedly simply relied on the absence of medical records after service as substantive negative evidence.

The Board disagrees with the arguments of the Veteran's representative.  First, the Veteran has never asserted, and there is no suggestion in the treatment record, that the claimed cervical spine disorder is related to the service-connected thoracolumbar spine disability, so the examiner was under no obligation to consider such a connection.  Second, the cited cervical spine pain in 1977 was four years after separation from service and was sufficiently "remote" from service to support the examiner's opinion.  Third, the examiner reviewed STRs, which document that the in-service shoulder injury in 1971 did not involve the cervical spine; it was accordingly not necessary for the examiner to discuss the Veteran's assertion of neck injury in the 1970s (which is in any case inconsistent with the Veteran's earlier assertion to a VA examiner in October 2011 that he did not remember any neck trauma or injury during service).  Finally, examiner's observation that there is no supporting medical documentation of symptoms is an accurate statement, and is consistent with the Veteran's own statements in July 2011 (physical therapy) and October 2011 (VA examination) that neck pain had its onset "a few years" earlier.  In that regard, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

The Board also notes the Veteran initially attributed his claimed cervical spine disability to the service-connected right shoulder disability, but during his examination in April 2013 he stated that the claimed disability is directly due to injury in service (presumably to the football-related shoulder injury).  The very fact that the Veteran has presented alternative theories of causation demonstrates that the etiology of the claimed disability is multifactorial (as pointed out by both VA examiners, aging is also a factor in the development of degenerative disease).  Thus, question of causation is a complex medical question not within the Veteran's competence.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

As explained above, the competent and uncontroverted medical opinion of record shows that the Veteran's claimed disability is not likely due directly to injury in service and is not likely secondary to a service-connected disability.  Accordingly, the criteria for service connection are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Effective Date of Service Connection

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r). 

In order for benefits to be paid to any individual under the laws administered         by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The Veteran submitted a claim seeking service connection for a lower back condition in March 1973.  The Veteran was afforded a VA examination in April 1973, and the RO issued a rating decision in June 1973 that denied service connection for low back condition; the Veteran did not appeal.

In January 1983 the Veteran filed a claim asking that the issue of service connection for a back condition be reopened.  He repeated his request in July 1984.  The RO issued a rating decision in August 1984 that denied service connection for a back condition; the Veteran was notified of the denial but did not appeal. 

Following the August 1984 rating decision, the record shows no formal or informal claim for service connection for a back condition until the Veteran filed his eventually successful claim in January 2002.

In his Notice of Disagreement, received in December 2010, the Veteran asserted service connection should be effective from his original claim in 1973.  However, as noted above that rating decision was final, as indeed were subsequent rating decisions in January 1983 and August 1984; the present grant of service connection arose from a reopened claim.  The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the new and material evidence that resulted in service connection being granted did not include service department records.

The effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  Similarly, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that "the fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application").

In sum, service connection for a thoracolumbar spine disability was finally denied by a rating decision in August 1984, and there is no indication that the Veteran submitted another formal or informal claim seeking compensation for such disability until January 2002.  Accordingly, the earliest effective date that can be assigned is the new application in January 2002, by the plain meaning of 38 C.F.R. § 3.400, and the claim must be denied.  

Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that   the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Thoracolumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).
Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997)

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits. Therefore, VA must apply the new provisions from their effective date.  Thereafter, the rating criteria most favorable to the beneficiary will apply.

Under the criteria in effect prior to September 23, 2002, a rating of 10 percent is assigned for intervertebral disc syndrome (IVDS) that is mild.  A rating of 20 percent is assigned for IVDS that is moderate, with recurring attacks.  A rating of 40 percent is assigned for that is severe with recurrent attacks and intermittent relief.  A rating of 60 percent is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the interim revised criteria of DC 5293, effective September 23, 2002, IVDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, which ever method results in the higher evaluation.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2003).

For the purposes of evaluations under DC 5293, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 5293, Note 1 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine is rated under the criteria of DC 5292.  Under these criteria, a rating of 10 percent is assigned for slight limitation of the lumbar spine, a rating of 20 percent is assigned for moderate limitation of motion of the lumbar spine and a rating of rating of 40 percent is assigned for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5290, 5292 (2003).

Under the current rating criteria, thoracolumbar spine disorders other than intervertebral disc syndrome (IVDS) are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply in relevant part.  A rating of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or if muscle spasm or guarding are severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.   A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula (2015).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id., Note 2.

Intervertebral disc syndrome (IVDS) is rated under the criteria of the General    Rating Formula, as outlined above, or under the Formula for Rating IVDS based      on Incapacitating Episodes (IVDS Formula), whichever results in the higher rating.  Under the IVDS Formula a rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1)

The period under review begins January 7, 2002, the date service connection became effective.  The Veteran is concurrently separately compensated for peripheral neuropathy of the right lower extremity (RLE), is also on appeal and which will be discussed separately.

The Veteran had a VA spine examination in September 2003 in which he complained of intermittent back pain that had gotten worse over the past five years, mostly in the back but occasionally radiating down the right leg to the toes.  The pain was constant, 8.5-9/10 in severity and burning/dull/achy in nature.  Flare-up occurred once or twice per week or with heavy work or cold weather.  The Veteran denied using a walker or cane.  The Veteran denied also bladder or bowel symptoms.  Examination showed the spinal column to have normal contour.  Palpation showed no paraspinal tenderness or bony tenderness.  ROM was flexion to 70 degrees; rotation was not measured so combined ROM cannot be determined.  The Veteran reported pain with movement.  The Veteran's gait was unsteady but he was able to toe-walk and heel-walk.  Deep tendon reflexes (DTRs) were normal.  Recent magnetic resonance imaging (MRI) showed herniated nucleus pulposus (HNP) at L2-3 and L5-S1, and showed stable moderate foraminal stenosis at L3-4.  The examiner's impression was mechanical low back pain secondary to multilevel degenerative disc disease (DDD).  In regard to functional impairment, the Veteran was currently working in a sales position and back pain made prolonged driving difficult; the Veteran was independent in activities of daily living (ADLs) but very heavy work such as shoveling snow was no longer possible.

The Veteran presented to the VA outpatient clinic in February 2004 complaining of increased low back pain.  The Veteran denied bowel or bladder problems.  Examination showed limited motion of the spine (exact ROM was not recorded), mild tenderness at L4-5 and positive straight leg raising (SLR).  The Veteran was provided a limited-duration prescription for Valium.

An April 2004 treatment note by chiropractor Dr. Frank Jaskowiak shows current flexion to 45 degrees and combined ROM of 120 degrees, with pain.

The Veteran presented to the VA pain clinic in May 2004 complaining of severe back pain and demanding narcotics.  The physician stated "it is clear he is only interested in narcotics" and expressed a concern that the Veteran would become addicted.  The Veteran agreed to try methadone for pain control.

Dr. Jaskowiak submitted a letter in May 2004 stating the Veteran had severe lumbar disc degeneration, especially at L5 and L1.

The Veteran again presented to VA in June 2004 demanding Percocet and refusing to accept epidural steroid injection (ESI therapy).  However, after discussion he agreed to have an ESI. The clinician who performed the injection noted low back pain with S1 radiculopathy.  The Veteran was discharged following the injection without visible complications.  

The Veteran had a VA neurosurgery consult in July 2004 to evaluate possible surgical interventions for chronic low back pain and right leg pain.  The clinician noted the Veteran had been treated by the pain clinic with multiple therapies, with which he appeared to have been somewhat noncompliant.  The clinician noted that magnetic resonance imaging (MRI) the previous September showed nerve root impingement left worse than right, which was the opposite of the Veteran's complaint.  The Veteran denied significant bowel or bladder dysfunction.  Examination showed the Veteran to walk with a cane and an antalgic gait; he displayed mild discomfort standing and sitting still.  Motor strength was 4/5 in the RLE and 5/5 in the left; reflexes were symmetric bilaterally and sensation was normal.  There was mild midline tenderness over the lumbar spine.  Flexion and extension were limited by pain but ROM was not recorded.  SLR was negative.  The clinician ordered additional diagnostics prior to any surgical intervention. 

The Veteran had a medical examination of the back in July 2004 in support of his claim for SSA disability benefits.  The Physical Residual Functional Capacity Assessment stated the Veterans' lifting capability was 10 pounds frequently and 20 pounds occasionally.  The Veteran could stand, walk and sit with normal breaks about 6 hours in an average 8-hour workday.   Capability to push and pull was unlimited.  There were no postural, manipulative, visual, communicative or environmental limitations.     

The Veteran returned to the VA pain clinic in August 2004 complaining of pain in the back and RLE.  He complained that recent ESI had provided no relief but reported past relief by Percocet.  The Veteran denied bowel or bladder dysfunction.  Examiner showed tenderness over the sciatic notch but otherwise no tenderness.  Reflexes were 1+ and symmetrical.  MRI was reviewed.  The clinician's impression was chronic pain syndrome, chronic low back pain and chronic right L5/S1 radiculopathy.  

In September 2004 the Veteran presented to the VA neurosurgery clinic for follow-up, reporting significant improvement in his symptoms. He was no longer having radicular pain in the RLE, although there was some residual low back pain and RLE numbness.  The Veteran no longer limped and no longer needed a cane.  The clinician indicated that the treatment plan was to continue with nonsurgical therapy until such time as radicular symptoms recur, in which case laminectomy or discectomy may become advisable.

A VA outpatient treatment note in December 2004 states the Veteran presented complaining of chronic low back pain and numbness in the right great toe that was getting worse.  A VA outpatient treatment note later in December 2004 shows he reported his low back pain had improved slightly.  He denied radicular symptoms.  He was noted to walk without a limp but with jerky motions when changing position.  Lower extremity strength was normal (5+).  The clinical impression was chronic low back pain, currently being treated with opioid pain medication.

The Veteran had a VA examination of the spine in September 2005, performed by a physician who reviewed the claims file.  The Veteran complained of pain in the right lower back area that referred down to the toes of the right foot; pain was 9.5/10 with over-use and 7/10 with methadone treatment.  The Veteran reported sitting tolerance of 30 minutes and standing tolerance of 20 minutes.  Difficulty standing and bending caused some impairment in ADLs such as toileting, bathing and dressing.  Physical examination showed the Veteran to have completely normal gait, although posture was slightly tilted forward 5 degrees.  Tandem gait was normal, as was toe-gait; heel-gait was difficult on the right side.   The spine had no scoliosis but had decreased lordosis.  ROM was flexion to 90 degrees and combined ROM of 140 degrees.  SLR was negative.  Muscle testing was normal.  The spinous process and the sacroiliac joint had no tenderness; there was paraspinal tenderness on the right but not the left.  The paraspinal muscle had diffuse atrophy.  Sensory testing revealed anesthesia in the right S1 dermatome but was otherwise normal.  Patellar tendon reflexes were symmetrical (2+); ankle tendon reflexes were normal on the left (2+) but diminished on the right (1+).  In summary, the Veteran was shown to have mild right leg S1 radiculopathy with herniated disc at L5/S1 and DDD, diffuse rather than focused.      

The Veteran had a VA X-ray of the lumbar spine in March 2008 that showed right lateral scoliosis and multilevel DDD with degenerative changes.  The clinician characterized these results as mild degenerative disease and dextroscoliosis in the visualized lumbar spine.

In August 2009 the Veteran presented to the VA emergency room complaining of exacerbation of back pain associated with recent injury while helping a friend move furniture.  Current pain was 10/10 and sharp in nature, radiating down the legs.  The Veteran endorsed occasional numbness in the foot but denied bladder or bowel dysfunction.  Neurological examination showed no motor or sensory loss, but X-ray showed severe DJD at L2-L3 and L5-S1.  The clinical impression was acute exacerbation of chronic low back pain.

The Veteran presented to the VA physical therapy clinic in July 2010, complaining of chronic low back pain occasionally radiating into the RLE.  Pain was increased by lifting, twisting, turning and cold weather, and was worse in the afternoon.  Pain was relieved by heat, medications and muscle relaxers.  The Veteran reported having no difficulty with stairs and stated he could walk one mile.  The Veteran began a series of six inversion traction therapies, which ended in September 2010.

The Veteran had an MRI of the lumbosacral spine by VA in December 2010 that showed a significant reduction in the size of the disc protrusion at L5-S1, when compared to the earlier study.  The attending physician stated he could not understand why the Veteran's pain was worse, based on the MRI.  In January 2011 the Veteran responded that he continued to have worsening back pain, regardless of the MRI results.

The evidence above, which relates to symptoms prior to March 10, 2011, shows that the Veteran's thoracolumbar spine disability more closely approximated the criteria for a 40 percent rating.

Applying first the criteria for limitation of motion, a rating higher than 20 percent requires severe limitation of motion of the lumbar spine (rating criteria effective in 2003) or forward flexion 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (rating criteria in effect since 2003).  Here, the Veteran's flexion was at worst to 45 degrees and his combined ROM was at worst 120 degrees (both recorded in the chiropractic note in March 2004), and the spine was not ankylosed.  Given that normal flexion is to 90 degrees and normal combined range of motion is 240 degrees, the Board concludes that Veteran's ROM more closely approximated "moderate" limitation of motion than "serious" limitation of motion, so a higher rating is not warranted under the "old" rating criteria.  Further, flexion greater than 30 degrees without ankylosis does not approximate the requirement for higher rating under the "new" rating criteria.  Careful consideration of the DeLuca factors does not show additional limitation of motion or function due to pain, weakness, fatigability or incoordination that approximates the criteria for a 40 percent rating under either the "old" or "new" rating criteria.

However, turning to the alternative rating criteria for IVDS, a rating of 20 percent is predicated on moderate IVDS with recurring attacks, while a rating of 40 percent is predicated on severe IVDS with recurrent attacks and intermittent relief (rating criteria in effect in 2002).  In this case the Veteran is shown to have had a herniated HNP that resulted in back pain that did not respond to steroid injections or to physical therapy, and has required long-term opioid medication for pain control.  The Board concludes the Veteran has shown serious IVDS with intermittent relief, which approximates the criteria for a 40 percent rating.

The Veteran had a VA examination of the spine in March 2011 in which he complained of constant low back pain radiating up into the neck and shoulders and down into the groin and right knee.  He reported occasional numbness of the right little toe and stated he could not bend without holding onto something and could not rise without a cane.  The Veteran stated he could stand for a maximum of two hour and walk about a quarter mile.  Current treatment included opioid pain medication.  The Veteran reported severe flare-ups every 2-3 weeks in which he would be unable to get out of bed.  The Veteran denied urinary or fecal incontinence.  The Veteran reported an incapacitating episode in March 2009 and stated that similar episodes occurred about twice per month, but the duration of such episodes was not recorded.

On examination the Veteran had normal posture but an antalgic gait.  Spinal curvature was normal and the spine was not ankylosed.  The thoracolumbar paraspinal muscles demonstrated spasm, guarding, tenderness and pain with motion but no atrophy or weakness; these symptoms were not sufficient to cause abnormal gait or spinal contour.  ROM was flexion to 45 degrees and combined ROM of 165 degrees.  Repetitive motion reduced flexion to 15 degrees and combined ROM to 90 degrees.  Neurological examination showed DTRs symmetrical and normal (2+), sensory normal in the LLE but reduced in the RLE and motor strength was normal bilaterally (5/5).  The examiner stated that incapacitating episodes were not due to IVDS.  The examiner diagnosed degenerative arthritis and disc disease of the lumbosacral spine with reduced motion.  Associated occupational impairment consisted of pain, decreased mobility and difficulty lifting and carrying.  As to ADLs the spine disability prevented chores, exercising, sports, shopping and recreation. 

In July 2011 the Veteran complained to the VA physical therapy clinic that therapy had not helped very much with his chronic lower back pain, which was still 9/10 severity.  He described sharp pain into the buttocks and groin, although numbness in the foot had resolved.  The therapist noted that treatment had helped the radiculopathy but not the back pain. 

The Veteran presented to the VA outpatient clinic in October 2011 complaining of continued low back pain, 8/10 in severity, sharp and aching in nature and occasionally radiating into the RLE.  The Veteran denied any difficulty controlling bowel or bladder.  Examination showed the lower back to be mildly tender to palpation. ROM was mildly decreased in all directions.  SLR was negative bilaterally and strength was normal bilaterally.  

The Veteran had a VA examination of the spine in April 2013, performed by a physician who reviewed the claims file.  The Veteran complained of constant pain not improved by therapies including acupuncture; he also complained of right leg pain but denied weakness or numbness.  He did not describe flare-ups.  ROM was flexion to 90 degrees with pain beginning at that point; combined ROM was to 215 degrees.  Repetitive motion testing resulted in no change in ROM.  Neurological testing showed normal strength (5/5), DTRs hypoactive (1+) but symmetrical and sensory normal.  SLR was negative bilaterally.  Regarding radiculopathy, the Veteran endorsed mild intermittent pain, but no numbness, in the RLE and he denied pain or numbness in the LLE.  The examiner stated the Veteran does not have IVDS.

The examiner diagnosed thoracolumbar DDD.  The Veteran had been unemployed for four years so occupational impairment was not recorded.  The examiner stated he was unable to describe the Veteran's symptoms during flare-ups without resorting to speculation since he was not witnessing such an episode. 

In October 2013 the Veteran submitted a Disability Questionnaire stating that his vertebrae pinch his muscles, causing the muscles to spasm and send pain down the leg; these symptoms occur 90 percent of his waking hours and the pain is always 8-9/10 in severity.  The Veteran stated that his back disability affects his mobility (bending, kneeling, rising) and his sleep, and that he has trouble dressing because of back pain.  The back pain also causes impairment in activity (unable to run, jump, play tennis or lift weights) and that he is unable to work a full-time job.

The Veteran had another VA examination of the spine in December 2013, performed by the same VA physician who had performed the April 2013 examination.  The examiner again reviewed the claims file.  The Veteran stated he uses opioid pain medication and a muscle relaxant and occasionally uses a cane due to right leg pain; he denied flare-ups.  ROM showed flexion to 60 degrees and combined ROM to 140 degrees, with no objective evidence of pain on motion in any direction.  Repetitive use caused no additional loss of ROM.  There was no localized tenderness, no spasm and no guarding.  Muscle strength was 5/5, with no atrophy.  DTRs were normal (2+) and symmetrical.  Sensory was normal, and SLR was negative bilaterally.  The Veteran endorsed mild intermittent pain, but no numbness, in the RLE and he denied pain or numbness in the LLE.  The spine was not ankylosed and the Veteran did not have IVDS.  There was no other neurological deficit such as bowel or bladder dysfunction.  

The examiner again diagnosed DDD.  The examiner stated that the Veteran's disability would limit him to an occupation that is mainly sedentary, with no lifting greater than 10 pounds and allowing for position change.  The examiner again stated that he was unable to describe the Veteran's symptoms during flare-ups without resorting to speculation since he was not witnessing such an episode.

The evidence above, which relates to symptoms from March 10, 2011, shows that the Veteran's thoracolumbar spine disability more closely approximates the criteria for the currently-assigned 40 percent rating under former DC 5293.  A rating higher than 40 percent is predicated on pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief (rating criteria effective in 2002) or incapacitating episodes having a total duration of at least six weeks during the past 12 months (rating criteria effective 2003-2015).  In this case the examination in March 2011 showed muscle spasm and reduced sensory in the RLE but was otherwise normal (DTRs symmetrical and normal and motor strength normal bilaterally).  The Veteran reported incapacitating episodes to the examiner in March 2011, but the examiner stated that the reported episodes were not due to IVDS; otherwise there are no other reports of incapacitating episodes.  The Board has considered whether a rating higher than 40 percent is warranted.  Under the "old" criteria (2002), a rating of 60 percent is assigned for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  In this case neurological testing showed some diminished, but not absent, ankle jerk, and motor strength in the lower extremities was consistently normal.  The Board concludes the Veteran did not have pronounced IVDS during the period to warrant a 60 percent rating.  The Veteran also did not have any documented or claimed incapacitating episodes of IVDS warranting a rating higher than 40 percent.  

The Veteran's attorney submitted a letter to the Board in May 2015 asserting that the VA examinations in April 2013 and December 2013 are inadequate because the physician who performed both examinations stated he was unable to render an opinion regarding DeLuca factors without resorting to speculation, whereas earlier examiners were able to render such opinion.  The attorney also asserted the examiner had not fully considered the Veteran's subjective account of his symptoms, particularly citing the October 2013 Disability Questionnaire.

The Board disagrees with the attorney's contention.  Regarding the DeLuca factors, the examination reports in April 2013 and December 2013 clearly state that the Veteran denied flare-ups; it would accordingly be impossible for the examiner to make any estimation of additional disability during flare-ups that the Veteran denied having.  As regards subjective symptoms, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo, 26 Vet. App. 97, 105.  Rather, the Court has stated that examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, id.  

In sum, the evidence above shows that from March 2011 the Veteran's thoracolumbar spine has not been ankylosed and has not resulted in qualifying incapacitating episodes of IVDS.  Accordingly, the criteria for a rating higher than 40 percent have not been met.

In November 2013, the RO reduced the evaluation of the thoracolumbar spine disability to 20 percent effective from February 1, 2014.  Based on the evidence above, the Board finds that the current 40 schedular rating, and no more, is warranted throughout the appeal.

The Board has found no distinct period during which the criteria for a rating higher than 40 percent were met.  Additional "staged" ratings are accordingly not appropriate.  Hart, 21 Vet. App. 505. 

Evaluation of Peripheral Neuropathy

The Veteran's disability has been rated under the provisions of 38 C.F.R. § 4.124(a) (Diseases of the Peripheral Nerves), Diagnostic Code 8520 (paralysis of the sciatic nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for moderately severe incomplete paralysis.  A rating of 60 percent is assigned for severe incomplete paralysis, with muscle atrophy.  A rating of 80 percent is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

Also applicable is Diagnostic Code 8524 (paralysis of the anterior popliteal nerve).  The rating criteria are as follows.  A rating of 10 percent is assigned for mild incomplete paralysis.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 30 percent is assigned for severe incomplete paralysis.  A rating of 40 percent is assigned for complete paralysis: plantar flexion lost, frank adduction of the foot impossible; flexion and separation of the toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The period under review begins January 7, 2002, the date service connection became effective.

The Veteran had a VA spine examination in September 2003 in which he complained of intermittent back pain occasionally radiating down the right leg to the toes.  Flare-up occurred once or twice per week, during which the right leg would become numb, but this would resolve in a day.  The Veteran's gait was unsteady but he was able to toe-walk and heel-walk.  Sensory examination was normal.  

In March 2004 the Veteran presented to the VA outpatient clinic complaining of low back pain with right leg numbness, now very bad.  He stated his whole right leg felt like "pins and needles" but denied weakness or incontinence.  Strength was 5/5.

The Veteran again presented to VA in June 2004, complaining of pain, numbness and tingling down the RLE.  He denied any weakness.  Examination showed decreased sensation in the RLE and mildly decreased motor strength (5-/5).  

The Veteran had a VA neurosurgery consult in July 2004 to evaluate possible surgical interventions for chronic low back pain and right leg pain.  The Veteran denied significant right leg numbness or weakness but complained that his right leg pain was causing severe financial hardship.  Examination showed the Veteran to walk with a cane and an antalgic gait.  Motor strength was 4/5 in the RLE and 5/5 in the left; reflexes were symmetric bilaterally and sensation was normal.  

The Veteran returned to the VA pain clinic in August 2004 complaining of pain in the back and RLE.  Strength was 5/5 except in toe raises, which the Veteran attributed to pain; sensation was intact.  

In September 2004 the Veteran presented to the VA neurosurgery clinic for follow-up, reporting significant improvement in his symptoms. He was no longer having radicular pain in the RLE, although there was some residual RLE numbness.  

A VA outpatient treatment note in December 2004 shows the Veteran reported his low back pain had improved slightly.  He denied current radicular symptoms, and lower extremity strength was normal on examination. 

The Veteran had a VA examination of the spine in September 2005 in which he complained of pain in the right lower back area that referred down to the toes of the right foot.  Muscle testing was normal.  Sensory testing revealed anesthesia in the right S1 dermatome but was otherwise normal.  In summary, the Veteran was shown to have "mild" right leg S1 radiculopathy.      

The Veteran had a VA examination of the spine in March 2011 in which he complained of constant low back pain radiating down into the groin and right knee.  He reported occasional numbness of the right little toe and stated he could not bend without holding onto something and could not rise without a cane.  On examination the Veteran had normal posture but an antalgic gait.  Neurological examination showed DTRs symmetrical and normal (2+), sensory normal in the LLE but reduced in the RLE and motor strength normal bilaterally (5/5).  

The Veteran had a VA examination of the spine in April 2013 in which he complained of right leg pain but denied weakness or numbness.  Neurological testing showed normal strength (5/5), DTRs hypoactive (1+) but symmetrical and sensory normal.  Regarding radiculopathy, the Veteran endorsed mild intermittent pain, but no numbness, in the RLE. The Veteran had another VA examination of the spine in December 2013 in which he endorsed mild intermittent pain, but no numbness, in the RLE.  Muscle strength was 5/5, with no atrophy.  DTRs were normal (2+) and symmetrical.  Sensory was normal.  

On review of the evidence above the Board finds that the Veteran's peripheral nerve disability more closely approximates mild incomplete paralysis of the sciatic nerve.  The disability was described as "mild" by the examiner in September 2005; motor strength and sensory examinations have been variable during the period under review but predominantly show normal clinical evaluation, including the most recent examination of record, and there is no indication of muscle atrophy in the RLE.  In sum, the Veteran's disability is wholly sensory (pain and numbness); compensation at the "mild" rather than "moderate" level is appropriate to avoid duplication of benefits for the thoracolumbar spine, the 40 percent rating for which contemplates radiating pain.  Based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent for the service-connected peripheral neuropathy of the RLE are not met.  Thus, the claim must be denied.


ORDER

Service connection for a cervical spine disability is denied.

An effective date earlier than January 7, 2002, for grant of service connection for thoracolumbar spine disability is denied.

Effective January 7, 2002, an initial evaluation of 40 percent thoracolumbar spine disability is granted, subject to the requirements applicable to the payment of monetary benefits. 

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.


REMAND

As to the Veteran's psychiatric disability claim, the evidence is unclear whether the Veteran's psychiatric disability is related to or had its onset in service or was caused or aggravated by his service-connected disabilities.  As such, the Board finds that this issue must be remanded.

As noted in the Introduction, Veteran has filed a timely NOD in response to a January 2015 RO rating decision that discontinued a separate 10 percent rating for peripheral neuropathy of the RLE effective from August 1, 2014.  Remand is required to enable the AOJ to issue a Statement of the Case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the above, the Board finds that the Veteran's TDIU claim must be remanded.  Further, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service psychiatric problems and the impact of his service-connected disabilities, an in particular, his back disability and right lower extremity impairment, on his abilty to obtain and retain employment..  The Veteran should be provided an appropriate amount of time to submit this lay evidence.
2. Afford the Veteran a VA psychiatric examination.  The examiner should identify all psychiatric disability found to be present.

The examiner should state the likelihood that any psychiatric disability found to be present is related to or had its onset in service.
   
The examiner must also state whether it is at least as likely as not that the Veteran has a psychiatric disability that was caused by his service-connected disabilities, to include the aggregate impact of these conditions.
   
The examiner must also state whether it is at least as likely as not that the Veteran has a psychiatric disability that was aggravated (chronically worsened) by his service-connected disabilities, to include the aggregate impact of these conditions.

3. Issue the Veteran and his representative an SOC with respect to his claim seeking restoration of a separate 10 percent evaluation for peripheral neuropathy of the RLE.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


